DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/21/2022, 05/02/2022, 05/23/2022, and 07/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3, 12, and 18 of prior U.S. Patent No. 11,131,542. This is a statutory double patenting rejection. The limitations presented in the independent claim 1 of the instant application include verbatim the same limitations as those present in claim 1 of U.S. Patent No. 11,131,542, with the exception of the “wherein the 3D-depth information comprises time-of-flight information” limitation. This limitation has instead been moved to claim 3, and as such, the combination of limitations present in claim 3 is identical to those present in claim 3 of the prior patent. The same scenario is present in claims 12 and 18.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-11, 13-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11, 13-17, and 19-20 of U.S. Patent No. 11,131,542. Although the claims at issue are not identical, they are not patentably distinct from each other:

Application No. 17/316,701
U.S. Patent No. 11,131,542
Claim 1
Claim 1
A pixel array for an imaging unit, the pixel array comprising: two or more rows of pixels that extend in a first direction; and at least one pixel in a row that is capable of generating two-dimensional (2D) color information of an object in a field of view of the pixel array based on a first light reflected from the object and capable of generating three-dimensional (3D) depth information of the object based on a line of light reflecting from the object, the line of light being oriented in a second direction across a field of view of the pixel array and being scanned across the field of view of the pixel array in the first direction, the second direction being substantially perpendicular to the first direction.
A pixel array for an imaging unit, the pixel array comprising: two or more rows of pixels that extend in a first direction; and at least one pixel in a row that is capable of generating two-dimensional (2D) color information of an object in a field of view of the pixel array based on a first light reflected from the object and capable of generating three-dimensional (3D) depth information of the object based on a line of light reflecting from the object, the 3D-depth information comprising time-of-flight information, the line of light being oriented in a second direction across a field of view of the pixel array and being scanned across the field of view of the pixel array in the first direction, the second direction being substantially perpendicular to the first direction.
Claim 2
Claim 2
further comprising a time-to-digital converter coupled to the pixel, the time-to-digital converter generating the 3D-depth information based on the pixel detecting the line of light being reflected from the object.
further comprising a time-to-digital converter coupled to the pixel, the time-to-digital converter generating the 3D-depth information based on the pixel detecting the line of light being reflected from the object.
Claim 4
Claim 4
further comprising a plurality of time-to-digital converters, each pixel in a row of the pixel array being coupled to a corresponding time-to-digital converter that generates the 3D-depth information for the pixel based on the pixel detecting the line of light being reflected from the object.
further comprising a plurality of time-to-digital converters, each pixel in a row of the pixel array being coupled to a corresponding time-to-digital converter that generates the 3D-depth information for the pixel based on the pixel detecting the line of light being reflected from the object.
Claim 5
Claim 5
further comprising a controller coupled to the plurality of time-to-digital converters, the controller controlling the time-to-digital converters to be synchronized with the line of light that is scanned across the field of view of the pixel array.
further comprising a controller coupled to the plurality of time-to-digital converters, the controller controlling the time-to-digital converters to be synchronized with the line of light that is scanned across the field of view of the pixel array.
Claim 6
Claim 6
further comprising a time-to-digital converter coupled to a group of pixels capable of generating 2D-color information and 3D-depth information, the time-to-digital converter generating the 3D-depth information based on at least one pixel of the group of pixels detecting the line of light being reflected from the object.
further comprising a time-to-digital converter coupled to a group of pixels capable of generating 2D-color information and 3D-depth information, the time-to-digital converter generating the 3D-depth information based on at least one pixel of the group of pixels detecting the line of light being reflected from the object.
Claim 7
Claim 7
wherein the first direction comprises substantially a horizontal direction with respect to the field of view of the pixel array, and the second direction comprises substantially a vertical direction with respect to the field of view of the pixel array.
wherein the first direction comprises substantially a horizontal direction with respect to the field of view of the pixel array, and the second direction comprises substantially a vertical direction with respect to the field of view of the pixel array.
Claim 8
Claim 8
wherein the first direction comprises substantially a vertical direction with respect to the field of view of the pixel array, and the second direction comprises substantially a horizontal direction with respect to the field of view of the pixel array.
wherein the first direction comprises substantially a vertical direction with respect to the field of view of the pixel array, and the second direction comprises substantially a horizontal direction with respect to the field of view of the pixel array.
Claim 9
Claim 9
An image sensor unit, comprising: a pixel array comprising a plurality of pixels arranged in two or more rows that extend in a first direction, at least one pixel generating two-dimensional (2D) color information of an object based on a first light reflected from the object in a field of view of the pixel array and generating 3D-depth information of the object based on a line of light reflecting from the object, the light of light being oriented in a second direction that is substantially perpendicular to the first direction, and the line of light being scanned across the field of view of the pixel array in substantially the first direction; and a time-to-digital converter that generates the 3D-depth information based on the at least one pixel detecting the line of light being reflected from the object.
An image sensor unit, comprising: a pixel array comprising a plurality of pixels arranged in two or more rows that extend in a first direction, at least one pixel generating two-dimensional (2D) color information of an object based on a first light reflected from the object in a field of view of the pixel array and generating 3D-depth information of the object based on a line of light reflecting from the object, the 3D-depth information comprising time-of-flight information, the light of light being oriented in a second direction that is substantially perpendicular to the first direction, and the line of light being scanned across the field of view of the pixel array in substantially the first direction; and a time-to-digital converter that generates the 3D-depth information based on the at least one pixel detecting the line of light being reflected from the object.
Claim 10
Claim 10
further comprising a plurality of time-to-digital converters, each pixel in a row of the pixel array being coupled to a corresponding time-to-digital converter that generates the 3D-depth information for the pixel based on the pixel detecting the line of light being reflected from the object.
further comprising a plurality of time-to-digital converters, each pixel in a row of the pixel array being coupled to a corresponding time-to-digital converter that generates the 3D-depth information for the pixel based on the pixel detecting the line of light being reflected from the object.
Claim 11
Claim 11
further comprising a controller coupled to the plurality of time-to-digital converters, the controller controlling the time-to-digital converters to be synchronized with the line of light that is scanned across the field of view of the pixel array.
further comprising a controller coupled to the plurality of time-to-digital converters, the controller controlling the time-to-digital converters to be synchronized with the line of light that is scanned across the field of view of the pixel array.
Claim 13
Claim 13
wherein the time-to-digital converter is coupled to a group of pixels capable of generating 2D-color information and 3D-depth information, the time-to-digital converter generating the 3D-depth information based on at least one pixel of the group of pixels detecting the line of light being reflected from the object.
wherein the time-to-digital converter is coupled to a group of pixels capable of generating 2D-color information and 3D-depth information, the time-to-digital converter generating the 3D-depth information based on at least one pixel of the group of pixels detecting the line of light being reflected from the object.
Claim 14
Claim 14
wherein the first direction comprises substantially a horizontal direction with respect to the field of view of the pixel array, and the second direction comprises substantially a vertical direction with respect to the field of view of the pixel array.
wherein the first direction comprises substantially a horizontal direction with respect to the field of view of the pixel array, and the second direction comprises substantially a vertical direction with respect to the field of view of the pixel array.
Claim 15
Claim 15
wherein the first direction comprises substantially a vertical direction with respect to the field of view of the pixel array, and the second direction comprises substantially a horizontal direction with respect to the field of view of the pixel array.
wherein the first direction comprises substantially a vertical direction with respect to the field of view of the pixel array, and the second direction comprises substantially a horizontal direction with respect to the field of view of the pixel array.
Claim 16
Claim 16
further comprising a light source that projects the line of light that is scanned in the first direction across a field of view of the pixel array.
further comprising a light source that projects the line of light that is scanned in the first direction across a field of view of the pixel array.
Claim 17
Claim 17
A method, comprising: receiving at a pixel array a line of light that is oriented in a first direction and that is scanned across a field of view of the pixel array in a second direction that is substantially perpendicular to the first direction; and generating at a pixel of the pixel array two-dimensional (2D) color information of an object in the field of view of the pixel array based on a first light reflected from the object and three-dimensional (3D) depth information of the object based on the line of light reflecting from the object, the pixel being capable of generating 2D color information of the object and 3D-depth information of the object, the pixel array being arranged in at least one row of pixels that extends in a direction that is substantially parallel to the second direction, and the pixel being in a row of the pixel array.
A method, comprising: receiving at a pixel array a line of light that is oriented in a first direction and that is scanned across a field of view of the pixel array in a second direction that is substantially perpendicular to the first direction; and generating at a pixel of the pixel array two-dimensional (2D) color information of an object in the field of view of the pixel array based on a first light reflected from the object and three-dimensional (3D) depth information of the object based on the line of light reflecting from the object, the pixel being capable of generating 2D color information of the object and 3D-depth information of the object, the pixel array being arranged in at least one row of pixels that extends in a direction that is substantially parallel to the second direction, the pixel being in a row of the pixel array, and the 3D-depth information comprising time-of-flight information.
Claim 19
Claim 19
wherein the first direction comprises substantially a horizontal direction with respect to the field of view of the pixel array, and the second direction comprises substantially a vertical direction with respect to the field of view of the pixel array.
wherein the first direction comprises substantially a horizontal direction with respect to the field of view of the pixel array, and the second direction comprises substantially a vertical direction with respect to the field of view of the pixel array.
Claim 20
Claim 20
wherein the first direction comprises substantially a vertical direction with respect to the field of view of the pixel array, and the second direction comprises substantially a horizontal direction with respect to the field of view of the pixel array.
wherein the first direction comprises substantially a vertical direction with respect to the field of view of the pixel array, and the second direction comprises substantially a horizontal direction with respect to the field of view of the pixel array.


Claims 1-20 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,002,531. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions present generating a 3D depth map of a 3D object using a 2D light source projected onto the object, and determining the depth of the 3D object based on pixel specific time values representing a timing of when the pixel detects the light reflected off the 3D object.

Claims 1-20 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,132,616. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions present generating a 3D depth map of a 3D object using a 2D light source projected onto the object, and determining the depth of the 3D object based on pixel specific time values representing a timing of when the pixel detects the light reflected off the 3D object.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or
suggest the combination of limitations presented in the independent claims, with specific regard to a pixel
array arranged in at least one row of pixels that extends in a direction that is substantially parallel to the
second direction, at least one pixel in a row capable of generating two-dimensional (2D) color information
of an object in the field of view of the light source based on a first light reflected from the object and
capable of generating three-dimensional (8D) depth information of the object based on the line of light
reflecting from the object.

The closest prior art of reference, Niclass et al. (U.S. Publication No. 2011/0037849), discloses
a time-of-flight based imaging system comprising a photon emitter used as an illumination source, a
photon sensor, an electronic system for delivering a signal depending on the reception time of the
photons by said photon detector. However, Niclass does not expressly disclose a pixel array arranged in
at least one row of pixels that extends in a direction that is substantially parallel to the second direction, at
least one pixel in a row capable of generating two-dimensional (2D) color information of an object in the
field of view of the light source based on a first light reflected from the object and capable of generating
three-dimensional (3D) depth information of the object based on the line of light reflecting from the object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488